                             EXHIBIT A

                             Proposed Order




                                   1
DOCS_DE:231257.1 76136/002
                        IN THE UNITED STATES BANKRUPTCY COURT

                                FOR THE DISTRICT OF DELAWARE


In re:                                                        )        Chapter 11
                                                              )
RTI HOLDING COMPANY, LLC,1                                    )        Case No. 20-12456 (JTD)
                                                              )
                                   Debtors.                   )        (Jointly Administered)
                                                              )
                                                              )        Related to Docket No. ____


ORDER GRANTING MOTION TO SHORTEN NOTICE PERIOD WITH RESPECT TO
  DEBTORS’ MOTION TO APPROVE PROCEDURES FOR DE MINIMIS ASSET
      TRANSACTIONS AND ABANDONMENT OF DE MINIMIS ASSETS


                 Upon consideration of the motion (the “Motion to Shorten”) of the Debtors for

entry of an order (this “Order”) pursuant to pursuant to sections 105(a) and 6007(a) of the

Bankruptcy Code, Bankruptcy Rule 9006, and Local Rules 9006-1(c) and (e) (i) shortening

notice on the Debtors’ Motion to Approve Procedures for De Minimis Asset Transactions and

Abandonment of De Minimis Assets (the “Motion”), (ii) setting the Motion to be heard before the

1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are
as follows: RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD,
LLC (6505); RT of Carroll County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC
(8738); RT Distributing, LLC (6096); RT Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity,
LLC (7159); RT Franchise Acquisition, LLC (1438); RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC
(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC (7020); RT Kentucky Restaurant Holdings, LLC
(7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC (4072); RT of Maryland, LLC
(7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT Minneapolis Franchise,
LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New Hampshire
Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817);
RT Orlando Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535);
RT Southwest Franchise, LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT
Western Missouri Franchise, LLC (6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT
Texas, Inc. (2461); RTTT, LLC (9194); Ruby Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant,
Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc. (4249); Ruby Tuesday of
Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of Pocomoke City, Inc. (0472);
Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432). The Debtors’ mailing
address is 333 East Broadway Ave., Maryville, TN 37804.


                                                         1
DOCS_DE:231257.1 76136/002
United States Bankruptcy Court for the District of Delaware (the “Court”) at the omnibus

hearing scheduled for November 5, 2020, at 11:00 a.m. (Prevailing Eastern Time) (the

“Hearing”), (iii) setting the deadline to file objections, if any, to the Motion as October 29, 2020

at 4:00 p.m. (Prevailing Eastern Time) (the “Objection Deadline”), and (iv) granting such other

and further relief as the Court deems just and proper; and the Court having found that it has

jurisdiction to consider the Motion to Shorten and the relief requested therein in accordance with

28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the United

States District Court for the District of Delaware, dated February 29, 2012 (Sleet, C.J.); and

consideration of the Motion to Shorten and the relief requested therein being a core proceeding

pursuant to 28 U.S.C. § 157(b); and venue being proper before this Court pursuant to 28 U.S.C.

§§ 1408 and 1409; and due, sufficient, and proper notice of the Motion to Shorten having been

provided under the circumstances and in accordance with the Bankruptcy Rules and the Local

Rules, and it appearing that no other or further notice need be provided; and the Court having

found cause for the relief requested in the Motion to Shorten pursuant to Local Rule 9006-1(e);

and the Court having found and determined that the relief sought in the Motion to Shorten is in

the best interests of the Debtors, their estates, their creditors, their stakeholders, and all other

parties-in-interest, and that the legal and factual bases set forth in the Motion to Shorten establish

just cause for the relief granted herein; and after due deliberation and sufficient cause appearing

therefor,

                 IT IS HEREBY ORDERED THAT:

                 1.          The Motion to Shorten is GRANTED as set forth herein.



                                                    2
DOCS_DE:231257.1 76136/002
                 2.          The Motion will be considered at the hearing scheduled before the Court

on November 5, 2020, at 11:00 a.m. (Prevailing Eastern Time).

                 3.          Responses and objections, if any, to the Motion shall be filed by October

29, 2020, at 4:00 p.m. (Prevailing Eastern Time).

                 4.          This Court retains jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, or enforcement of this Order.




                                                       3
DOCS_DE:231257.1 76136/002
